OPINION OF THE COURT
Dillon, P. J.
On September 21, 1982 at about 12:15 a.m., police officers, acting pursuant to a no-knock search warrant, entered and searched the apartment of one Diana Schofield at 239 Pearl Street in the City of Rochester. No one was present in the apartment when the police entered. They seized a large quantity of dynamite, as well as detagel, blasting caps and other items. At trial it was established that defendant was Schofield’s boyfriend.
The prosecution proceeded on the theory that defendant had constructive possession of the explosives and the jury found him guilty of criminal possession of a weapon in the first degree (Penal Law § 265.04) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [2]). Since the evidence was insufficient as a matter of law to prove constructive possession, we reverse the judgment and dismiss the indictment.
The record contains no evidence that defendant ever had actual physical possession of the seized contraband. In the absence of such proof, the burden was upon the People to show that defendant exercised “dominion or control over” the explosives found in the Schofield apartment (Penal Law § 10.00 [8]). This could have been accomplished, of course, by demonstrating that defendant had exercised dominion or control over the apartment or of the area in which the explosives were found (see, People v Watson, 56 NY2d 632; People v Cicero, 106 AD2d 901). In that connection the officer who executed the warrant testified that in addition to the explosives, the police seized personal papers addressed to the defendant and a jacket containing a slip of paper with the defendant’s name on it. The personal papers were not addressed to 239 Pearl Street, however, and no other male clothing or personal items were found. No evidence was offered that defendant ever lived in the apartment (cf. People v Watson, supra) or that he had a key to it (cf. People v Robertson, 48 NY2d 993). The proof demonstrated only that he was an occasional visitor at the apartment (cf. People v Cicero, supra). On such evidence it could not be concluded that the defendant exercised dominion or control over the searched premises (People v Clinkscales, 73 AD2d 815).
*198Of the 17 sticks of dynamite which were seized, some were found in plain view and the rest were found in a tool box. While there was testimony that two weeks prior to the search, defendant had been seen in possession of an olive green tool box and that four days prior to the search, he had been seen in possession of a gray tool box containing a foot-long stick with a brown wax cover which looked like the seized dynamite, there was no other evidence connecting the defendant to either the tool box or the dynamite found in Schofield’s apartment. In sum, the evidence was insufficient to demonstrate that defendant was in constructive possession of the explosives.
 Having thus viewed the evidence, we need not decide whether the warrant to search the Schofield apartment was issued upon probable cause. In the interest of judicial economy, however, it may be appropriate to do so. In that regard, it is first to be observed that defendant, having no reasonable expectation of privacy in Diana Schofield’s apartment, did not have standing to contest the search (People v Ponder, 54 NY2d 160). The standing issue not having been raised, however, the question presented is whether there was probable cause for the issuance of a search warrant by a magistrate having before him the “deposition” of a private citizen asserting that the tenant of the premises to be searched had told him that there were “two cases of dynamite in her apartment on Pearl Street”. We hold that there was probable cause to search the apartment.
The application for the warrant was made by a police officer upon his deposition and the affirmation of one John Pealo. Both were to the effect that Diana Schofield had on the previous evening stated to Pealo that there were two cases of dynamite in her apartment. Since Pealo’s affirmation contained a statement that giving false information would constitute a misdemeanor, it was the equivalent of a deposition (People v Sullivan, 56 NY2d 378; see, CPL 690.35 [2] [c]). Pealo’s status as a private citizen is sufficient to establish his reliability (People v Hicks, 38 NY2d 90). Moreover, Pealo identified his informant and stated the basis of his knowledge, thus demonstrating that his information was not mere rumor.
That Pealo’s deposition contained the hearsay statements attributed to Diana Schofield is not fatal to the application (People v Hanlon, 36 NY2d 549). It merely required that the magistrate be satisfied as to the reliability of Schofield and the basis of her knowledge (Aguilar v Texas, 378 US 108). Since Schofield was also a private citizen, and the statement attributed to her was adverse to her penal interest, she was a reliable *199informant (People v Wright, 37 NY2d 88). The basis of her knowledge was obvious; she was the best source of knowledge of the contents of her apartment. In these circumstances, the issuing magistrate had probable cause to believe that dynamite might be found in Diana Schofield’s apartment (see, People v Plevy, 52 NY2d 58, 67).
Finally, we note that no other issues raised by defendant would require a reversal.
Accordingly, for reasons previously stated, the judgment should be reversed and the indictment dismissed.